



Exhibit (10)n
KIMBERLY-CLARK CORPORATION
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT






This Award, granted effective on __________ (the “Grant Date”), by
Kimberly-Clark Corporation, a Delaware corporation (hereinafter called the
“Corporation”), to __________ (the “Participant”) is subject to the terms and
conditions of the 2011 Equity Participation Plan (the “Plan”) and the Award
Agreement, including any country-specific terms and conditions contained in
Appendix A to the Award Agreement.


W I T N E S S E T H:


WHEREAS, the Corporation has adopted the Plan to encourage those employees who
materially contribute, by managerial, scientific or other innovative means, to
the success of the Corporation or of an Affiliate, to acquire an ownership
interest in the Corporation, thereby increasing their motivation for and
interest in the Corporation's and its Affiliates’ long-term success;


NOW, THEREFORE, it is agreed as follows:


1.    Number of Shares Optioned; Option Price. The Corporation grants to the
Participant the right and option to purchase in his own name, on the terms and
conditions hereinafter set forth, all or any part of an aggregate of _______
shares of the $1.25 par value Common Stock of the Corporation, and at the
purchase price of $_____ per share, as granted on the date set forth above. This
option shall not be an incentive stock option within the meaning of Section 422
of the U.S. Internal Revenue Code of 1986, as amended (the "Code").


2.    Exercise of Option.


(a)    Limitations on Exercise. This option shall be subject to forfeiture until
the Participant becomes vested in such Awards according to the schedule set
forth below. This option shall not be exercisable until at least one year has
expired after the granting of this option, during which time the Participant
shall have been in the continuous employ of the Corporation or an Affiliate;
provided, however, that the option shall become exercisable immediately in the
event of a Qualified Termination of Employment of the Participant, without
regard to the limitations set forth below in this subsection. At any time during
the period of this option after the end of the first year, the Participant may
purchase up to 30 percent of the shares covered by this option; after the end of
the second year, an additional 30 percent; and after the end of the third year,
the remaining 40 percent of the total number of shares covered by the option, so
that, upon the expiration of the third year, the Participant will have become
entitled to purchase all shares subject to this option; provided, however, that
if the Participant's employment is terminated for any reason other than death,
Retirement, or Total and Permanent Disability, this option shall only be
exercisable for three months following such termination and only for the number
of shares which were exercisable on the date of such termination. In no event,
however, may this option be exercised more than ten (10) years after the date of
its grant.


The above provisions of Section 2(a) notwithstanding, to the extent provided by
rules of the Committee referred to in the Plan (hereinafter referred to as the
"Committee"), this option is not exercisable during any period during which the
Participant's right to make deposits to the Kimberly-Clark Corporation 401(k)
and Profit Sharing Plan is suspended pursuant to a provision of such plan or
rules adopted thereunder to comply with regulations regarding hardship
withdrawals promulgated by the U.S. Internal Revenue Service.


A termination of employment shall not be deemed to have occurred while a
Participant is on military leave or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
Participant retains a right to reemployment with the Corporation or an Affiliate
under an applicable statute or by contract. For purposes of this subparagraph, a
leave of absence, including any garden leave or similar leave, constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Corporation or an Affiliate.
If the period of leave exceeds six months and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing sentence, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence is
substituted for such six-month period in





--------------------------------------------------------------------------------





determining whether a termination of employment shall be deemed to have
occurred. A termination of employment with the Corporation or an Affiliate to
accept immediate reemployment with the Corporation or an Affiliate likewise
shall not be deemed to be a termination of employment for purposes of the Plan.
A Participant who is classified as an intermittent employee shall be deemed to
have a termination of employment for purposes of the Plan.


For purposes of this Award, a termination of employment includes a termination
that is deemed an “unfair dismissal” or a “constructive dismissal.” Further, the
Participant understands that the Award is a conditional right. Participant shall
forfeit any unvested Award upon termination of employment except as provided
above, for example, regardless of whether (1) the Participant is considered to
be unfairly dismissed without good cause; (2) the Participant is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (3) the
Participant terminates his or her employment or service relationship due to a
change of work location, duties or any other employment or contractual
condition; and (4) the Participant terminates his or her employment or service
relationship due to a unilateral breach of contract by the Corporation or an
Affiliate. Consequently, upon termination of the Participant’s employment or
service relationship for any of the above reasons, the Participant may
automatically lose any rights to the Awards that were not vested on the date of
termination of the Participant’s employment or service relationship, as
described in the Plan and the Award Agreement.


(b)    Exercise after Death, Retirement, or Disability. If the Participant dies,
Retires or becomes Totally and Permanently Disabled without having exercised
this option in full, the remaining portion of this option, determined without
regard to the limitations in subsection 2(a), may be exercised within the
earlier of (i) three years from the date of death or Total and Permanent
Disability or five years from the date of Retirement, as the case may be, or
(ii) the remaining period of this option. In the case of a Participant who dies,
this option may be exercised by the person or persons to whom the Participant's
rights under this option shall pass by will or by applicable law or, if no such
person has such rights, by his executor or administrator.


Notwithstanding the above, if the Corporation receives an opinion of counsel
that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that likely would result in the favorable Retirement
treatment that applies to this option pursuant to this subsection (b) being
deemed unlawful and/or discriminatory, then the Corporation will not apply the
favorable Retirement treatment at the time of termination and this option will
be treated as it would under the rules that apply if the Participant’s
employment is terminated for reasons other than Retirement.


(c)    Method of Exercise. This option shall be exercised by executing and
delivering to the authorized agent of the Corporation, either directly or
through an on-line internet transaction with a brokerage firm authorized by the
Corporation, a notice of exercise as to which option rights are being exercised
or by complying with such other procedures as the Corporation may establish for
notifying the Corporation.  The Participant must pay the full the option price
of the shares at the time being acquired for which the option is exercised and
any Tax-Related Items (as defined in the Acknowledgment of Conditions section). 
Payment may be made in cash or, for U.S. Participants only, in shares of the
Corporation's Common Stock as set forth in the terms and conditions of
exercise.  The date of exercise shall be deemed to be the date of receipt of the
notice and payment for the shares being purchased.  The Participant shall have
none of the rights of a stockholder with respect to shares covered by such
options until the Participant becomes record holder of such shares.


(d)    Payment of Tax-Related Items. No shares of Common Stock may be purchased
under this option, unless prior to or simultaneously with such purchase, (i) the
Participant or (ii) in the event of his death, the person succeeding to his
rights hereunder, pay to the Corporation or an Affiliate, as applicable, such
amount as the Corporation advises is required under applicable federal, state or
local laws to withhold and pay over to governmental taxing authorities in
relation to this option. Unless otherwise determined by the Committee, payment
of required Tax-Related items (as defined in the Acknowledgment of Conditions
section) may be made with shares of the Corporation's Common Stock which
otherwise would be distributable upon exercise of the option, pursuant to the
rules of the Committee.


3.    Nontransferability and Inalienability of Benefits and Interest. Except as
may otherwise be provided by the Committee, this option shall be transferable
only by will or by the laws of descent and distribution, and during the
Participant's lifetime shall be exercisable only by him or her. This option and
the rights and privileges conferred hereby shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any such attempted action shall be void and no such benefit or
interest shall be in any manner liable for or subject to debts, contracts,
liabilities, engagements, or torts of the Participant.


4.    Compliance with Law. No shares of Common Stock may be purchased under this
option, unless prior to the purchase thereof, the Corporation shall have
received an opinion of counsel to the effect that the issuance and sale of such
shares by the Corporation to the Participant will not constitute a violation of
the U.S. Securities Act of 1933, as amended. As a condition of exercise, the
Participant shall, if requested by the Corporation, submit a written statement
in form satisfactory to counsel for the Corporation, to the effect that any
shares of Common Stock purchased upon exercise of this option will be purchased
for





--------------------------------------------------------------------------------





investment and not with a view to the distribution thereof within the meaning of
the U.S. Securities Act of 1933, as amended, and the Corporation shall have the
right, in its discretion, to cause the certificates representing shares of
Common Stock purchased hereunder to be appropriately legended to refer to such
undertaking or to any legal restrictions imposed upon the transferability
thereof by reason of such undertaking.


The option granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the option or the delivery or purchase of shares thereunder, such
option may not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained. The Corporation agrees to use its best efforts to obtain any such
requisite listing, registration, qualification, consent or approval.


The Participant is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Participant to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any. Neither the Corporation
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation or
its Affiliates be liable for any fines or penalties the Participant may incur
for failure to obtain any required notices.


5.    No Right of Continued Employment. The granting of this option does not
confer upon the Participant any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Participant whenever the interest of the Corporation
or its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Participant under this option.


6.    Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this option shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.


7.    Amendments. The Committee may at any time alter or amend this option to
the extent (1) permitted by law, (2) permitted by the rules of any stock
exchange on which the Common Stock or any other security of the Corporation is
listed, (3) permitted under applicable provisions of the U.S. Securities Act of
1933, as amended, the U.S. Securities Exchange Act of 1934, as amended
(including rule 16b-3 thereof), and (4) that such action would not result in the
disallowance of a deduction to the Corporation under Section 162(m) of the Code
or any successor section (including the rules and regulations promulgated
thereunder). Notwithstanding anything to the contrary contained herein, the
Committee may not take any action that would result in any amount payable under
this option qualifying as "applicable employee remuneration" as so defined for
purposes of Section 162(m) of the Code.


8.    Data Privacy. The Participant hereby authorizes their actual employer (the
“Employer”) to furnish the Corporation (and any agent of the Corporation
administering the Plan or providing Plan recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
Awards and administration of the Plan and the Participant waives any data
privacy rights such Participant might otherwise have with respect to such
information. The Controller of personal data processing is Kimberly-Clark
Corporation with registered offices at 351 Phelps Drive, Irving, Texas 75038,
United States of America.


9.    Delaware Law to Govern. The Plan is governed by and subject to the laws of
the United States of America. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware and federal courts located in the District of Delaware
shall be the exclusive forum for any dispute arising out of or related to the
Award or the Award Agreement and the Participant consents to and waives any
objection to the exercise of personal jurisdiction and venue by such courts.


10.    Purchase of Common Stock. The Corporation and its Affiliates may, but
shall not be required to, purchase shares of Common Stock of the Corporation for
purposes of satisfying the requirements of this option. The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of Common Stock
of the Corporation purchased for satisfying the requirements of this option.


11.    Notices. Any notice to be given to the Corporation under this option,
except as required under Section 16 below, shall be addressed to the Corporation
in care of its Director of Compensation located at the World Headquarters, and
any notice to be





--------------------------------------------------------------------------------





given to the Participant under the terms of this option may be addressed to him
at his address as it appears on the Corporation's records, or at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be deemed to have been duly given if and when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, registered and
deposited, postage and registry fee prepaid, in a post office or branch post
office regularly maintained by the United States Government or any equivalent
non-U.S. postal service.


12.    Changes in Capitalization. In the event there are any changes in the
Common Stock or the capitalization of the Corporation through a corporate
transaction, such as any merger, any acquisition through the issuance of capital
stock of the Corporation, any consolidation, any separation of the Corporation
(including a spin-off or other distribution of stock of the Corporation), any
reorganization of the Corporation (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code), or any partial
or complete liquidation by the Corporation, recapitalization, stock dividend,
stock split or other change in the corporate structure, appropriate adjustments
and changes shall be made by the Committee in (a) the number of shares and the
option price per share of stock subject to this option, and (b) such other
provisions of this option as may be necessary and equitable to carry out the
foregoing purposes, provided, however that no such adjustment or change may be
made to the extent that such adjustment or change will result in the
disallowance of a deduction to the Corporation under Section 162(m) of the Code
or any successor section.


13.    Effect on Other Plans. All benefits under this option shall constitute
special incentives and shall not affect the level of benefits provided to or
received by the Participant (or the Participant's estate or beneficiaries) as
part of any employee benefit plan of the Corporation or an Affiliate. This
option shall not be construed to affect in any way the Participant's rights and
obligations under any other plan maintained by the Corporation or an Affiliate
on behalf of employees.


14.    Successors. This Award Agreement, including but not limited to the
non-competition obligations described in Section 16 below, shall be binding upon
and inure to the benefit of any successor or successors of the Corporation.


15.    Defined Terms. Terms which are capitalized are defined herein or in the
Plan and have the same meaning set forth in the Plan, unless the context
indicates otherwise.


16.    Non-Competition Provisions For U.S. Participants Only.


(a)    As the Award is intended to encourage the Participant to continue
employment with the Corporation or an Affiliate, during which time the
Participant will have access to the Corporation’s or Affiliate’s confidential
information and trade secrets, during the term of the Participant’s employment
and for a period of two (2) years following the termination of employment,
regardless of the reason for or the manner of termination, the Participant shall
not, without the written consent of General Counsel of the Corporation or
his/her designee, either in the United States of America or in any country or
countries for which Participant had development, marketing,
innovation/technology (R&D), distribution, sales, administrative,
operational/supply chain or manufacturing oversight responsibilities during the
last twelve (12) months of Participant’s employment, either directly or
indirectly, perform duties or undertake responsibilities for a Competitor that
are the same or substantially similar to those duties or responsibilities that
the Participant performed or undertook for the Corporation or an Affiliate
during the two (2) year period prior to the end of the Participant’s employment
with the Corporation or an Affiliate. As used herein, “Competitor” means a
person or entity who engages in a business that is the same or substantially the
same as any aspect of the Business of the Corporation. As used herein, “Business
of the Corporation” is the development, production, sales and/or marketing of
(i) health and hygiene products; (ii) washroom and workplace protective and
safety products; and (iii) the materials, packaging and other
components/subcomponents of such products. The foregoing restriction shall not
apply if the Participant resides and/or primarily works in the State of
California.
(b)     During the period of two (2) years following termination of the
Participant’s employment with the Corporation or an Affiliate, the Participant
agrees to notify the Corporation in writing prior to accepting new employment,
or engaging in any other activity which may violate this Agreement, and the
Participant agrees to provide in such notice information concerning the
anticipated new employment or activity, including, but not limited to: name of
employer; address of employer; name of new team leader; job title; and scope and
responsibilities of the new position. The Participant recognizes that such duty
of notification is not affected by the Participant’s belief that such employment
may perhaps not violate this Agreement or otherwise be unfairly competitive with
the Corporation or an Affiliate. The Participant’s written notice should be
addressed to General Counsel, Attention: Non-Competition Agreement,
Kimberly-Clark Corporation, 351 Phelps Drive, Irving, TX 75038. Provided,
however, the foregoing notice requirement shall not apply if the Participant
resides and/or primarily works in the State of California.


(c)     During the period of two (2) years following termination of the
Participant’s employment with the Corporation or an Affiliate, the Participant
shall provide a copy of this Section 16 of this Award Agreement to each new
employer before starting





--------------------------------------------------------------------------------





in any new employment. The Participant agrees that the Corporation may notify
any third party about the Participant’s obligations under Section 16 of this
Award Agreement until such obligations are fulfilled.


(d)    If any provision of this Section 16 is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
provision shall be deemed to be severed from the Award Agreement and such
invalidity, illegality or unenforceability will not affect any other provision
of the Agreement, all of which shall remain valid and enforceable.
Notwithstanding the foregoing, if a court of competent jurisdiction determines
that the covenants contained in this Section 16 are unenforceable because they
are overbroad in some respect, to the full extent permitted by applicable law,
the court should revise or reform any aspect of this Section 16 so as to make
the scope of such Section 16 as broad as can be enforced under applicable law.


(e)    In the event of an anticipated or actual breach by the Participant of
this Section 16, the Participant acknowledges and agrees that damages would not
be an adequate remedy to compensate the Corporation for the harm to the business
of the Corporation and, in such event, agrees that the Corporation shall be
entitled to a temporary restraining order and to temporary injunctive relief to
prevent or terminate such anticipated or actual breach, provided, however, that
nothing in this Agreement shall be construed to limit any permanent relief to
which the Corporation may be entitled or the damages otherwise recoverable by
the Corporation in any such event.


(f)    If the Participant violates any aspect of this Section 16, or any duty of
loyalty or confidentiality imposed by law, in addition to any damages that the
Participant may be required to pay, the Participant understands and agrees that
the Participant shall be required to reimburse the Corporation for all its costs
incurred to enforce this Agreement, including but not limited to, all attorneys’
fees.


(g)    Notwithstanding the foregoing, no section of this Section 16 is intended
to or shall limit, prevent, impede or interfere with the Participant's
non-waivable right, without prior notice to the Corporation, to provide
information to the government, participate in investigations, testify in
proceedings regarding the Corporation, Employer or any Affiliate's past or
future conduct, engage in any activities protected under whistleblower statutes,
or to receive and fully retain a monetary award from a government-administered
whistleblower award program for providing information directly to a government
agency. The Participant does not need prior authorization from the Corporation
to make any such reports or disclosures and is not required to notify the
Corporation that the Participant has made such reports or disclosures.


17.    Acceptance of Option Terms and Conditions. A Participant has until the
end of the one hundred twenty (120) day period beginning from the Grant Date of
this option to accept this Award Agreement. If the Participant does not accept
this Award Agreement on or before the end of such one hundred twenty (120) day
period, then the grant of the right and option to purchase the shares of Common
Stock of the Corporation, as set forth in Section 1, shall not be binding on and
shall be voidable by the Corporation, in which case it shall have no further
force or effect.


18.    Conflict with Plan. This Award is awarded pursuant to and subject to the
Plan. This Award Agreement is intended to supplement and carry out the terms of
the Plan. It is subject to all terms and provisions of the Plan and, in the
event of a conflict, the Plan shall prevail.




Acknowledgment of Conditions


I understand, acknowledge and agree to the following conditions with respect to
the Award granted to me under the Plan:


The Plan is established voluntarily by the Corporation, is discretionary in
nature and may be modified, amended, suspended, cancelled or terminated any
time, to the extent permitted by the Plan. The grant of an option is an
exceptional, voluntary and occasional benefit and does not create any
contractual or other right to receive a grant of options or benefits in lieu of
options in the future, even if options have been granted in the past. Future
grants, if any, will be at the sole discretion of the Corporation, including,
but not limited to, the timing of any grant, the number of option shares,
vesting provisions and the exercise price.


My participation in the Plan is voluntary. Participation in the Plan will not
create a right to further employment with my Employer and shall not interfere
with the ability of the Employer to terminate my employment relationship at any
time. The Participant understands that the Corporation has unilaterally,
gratuitously and discretionally decided to grant Awards under the Plan to
individuals who are employees of the Corporation or its Affiliates throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Corporation or any of its Affiliates on an ongoing basis.
Consequently, the Participant understands that any grant is given on the
assumption and condition that it shall not become a part of any employment
contract (either with the Corporation or any





--------------------------------------------------------------------------------





of its Affiliates) and shall not be considered a mandatory benefit, salary for
any purposes (including severance compensation) or any other right whatsoever.
Further, the Participant understands and freely accepts that there is no
guarantee that any benefit whatsoever shall arise from any gratuitous and
discretionary grant since the future value of the Award and the underlying
shares is unknown and unpredictable. In addition, the Participant understands
that this grant would not be made but for the assumptions and conditions
referred to above; thus, the Participant understands, acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then the Award shall be null and void.


The value of this option and the shares of Common Stock covered by this option,
and the income from and value of same, are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Corporation or, if different, the Employer, and which are outside the scope of
my employment contract, if any, and are not intended to replace any pension
rights or compensation. As such, the option and the shares of Common Stock
covered by this option, and the income from and value of same, are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, leave-related payments, holiday pay, pension,
retirement or welfare benefits or similar payments and in no event shall be
considered as compensation for, or relating in any way to, past services for the
Corporation, the Employer or any other Affiliate.


Vesting of any option shares ceases upon termination of active employment for
any reason (whether or not in breach of local labor laws and except as may
otherwise be explicitly provided in the Plan document or this Award Agreement),
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when I am no longer actively employed for purposes of this option
(including whether I may still be considered employed while on a leave of
absence).


No claim or entitlement to compensation or damages shall arise from forfeiture
of this option or diminution in value of this option resulting from termination
of my employment by the Corporation or the Employer (for any reason whatsoever
and whether or not in breach of local labor laws).


Unless otherwise agreed with the Corporation, the option and shares of Common
Stock covered by the option, and the income from and value of same, are not
granted as consideration for, or in connection with, any service I may provide
as a director of any Affiliate.


The future value of the underlying shares is unknown, indeterminable, and cannot
be predicted with certainty. If the underlying shares do not increase in value,
the option will have no value. If I exercise this option and obtain shares, the
value of those shares acquired upon exercise may increase or decrease in value,
even below the option price.


Neither the Corporation, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between my local currency and the
United States Dollar that may affect the value of this option or of any amounts
due to me pursuant to the exercise of this option or the subsequent sale of any
shares of Common Stock acquired upon exercise.


Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax (including federal, state and local taxes), fringe benefit
tax, social insurance, payroll tax, payment on account or other tax-related
items related to my participation in the Plan and legally applicable to me
(“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items is and remains my responsibility and may exceed the amount, if
any, actually withheld by the Corporation or the Employer. I further acknowledge
that the Corporation and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this option, including, but not limited to, the grant, vesting or
exercise of this option, the subsequent sale of shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
option to reduce or eliminate my liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if I have become subject to Tax-Related
Items in more than one jurisdiction, I acknowledge that the Corporation and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, I shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employer to satisfy or account for all applicable withholding obligations for
Tax-Related Items. In this regard, I authorize the Corporation or the Employer,
or their respective agents, at their discretion, to satisfy their withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(1)
withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or






--------------------------------------------------------------------------------





(2)
withholding from the proceeds of the sale of shares acquired pursuant to the
exercise of this option, either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on my behalf, pursuant to this authorization);
or

(3)    withholding shares to be issued upon exercise of this option.
Depending on the withholding method, the Corporation may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case I may receive a refund of any over-withheld amount in cash
and will have no entitlement to the Common Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in shares, I am deemed, for
tax purposes, to have been issued the full number of shares subject to the
portion of this option that is exercised, notwithstanding that a number of
shares is held back solely for the purpose of paying Tax-Related Items due as a
result of any aspect of my participation in the Plan.
I shall pay to the Corporation or to the Employer any amount of Tax-Related
Items that the Corporation or the Employer may be required to withhold or
account for as a result of my participation in the Plan that cannot be satisfied
by the means previously described. The Corporation may refuse to honor the
exercise or deliver shares to me if I fail to comply with my obligation in
connection with the Tax-Related Items as described herein.


The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding my participation in the Plan,
or my acquisition or sale of the underlying shares. I am hereby advised to
consult with my own personal tax, legal and financial advisors regarding my
participation in the Plan before taking any action related to the Plan.
The Corporation is located at 351 Phelps Drive Irving, TX 75038, USA and grants
employees of the Corporation and its affiliates the opportunity to participate
in the Plan, at the Corporation’s sole discretion. If I would like to
participate in the Plan and I am an employee in a country outside the European
Economic Area, I understand that I should review the following information about
the Corporation’s data processing practices and declare my consent. If I am an
employee in a country that is a member of the European Economic Area, I should
review the information about the Corporation’s data processing practices set
forth in Appendix A attached hereto.
(i)
Data Collection and Usage. The Corporation collects, processes and uses my
personal data, including, name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, citizenship, nationality, job title, any shares of stock or
directorships held in the Corporation, and details of all awards, canceled,
vested, or outstanding in my favor, which the Corporation receives from me or my
employer. If the Corporation offers me the opportunity to participate in the
Plan, then the Corporation will collect my personal data for purposes of
allocating stock and implementing, administering and managing the Plan. The
Corporation’s legal basis for the processing of my personal data would be my
consent.

(ii)
Stock Plan Administration Service Providers. The Corporation transfers
participant data to Merrill Lynch, an independent service provider based in the
United States, which assists the Corporation with the implementation,
administration and management of the Plan. In the future, the Corporation may
select a different service provider and share my data with another company that
serves in a similar manner. The Corporation’s service provider will open an
account for me. I will be asked to agree on separate terms and data processing
practices with the service provider, which is a condition to my ability to
participate in the Plan.

(iii)
International Data Transfers. The Corporation and its service providers are
based in the United States. If I am outside of the United States, I should note
that my country has enacted data privacy laws that are different from the United
States. The Corporation’s legal basis for the transfer of my personal data is my
consent.

(iv)
Data Retention. The Corporation will use my personal data only as long as is
necessary to implement, administer and manage my participation in the Plan or as
required to comply with legal or regulatory obligations, including under tax and
security laws. When the Corporation no longer needs my personal data, which will
generally be seven years after I participate in the Plan, the Corporation will
remove it from its systems. If the Corporation keeps data longer, it would be to
satisfy legal or regulatory obligations and the Corporation’s legal basis would
be relevant laws or regulations.






--------------------------------------------------------------------------------





(v)
Voluntariness and Consequences of Consent Denial or Withdrawal. My participation
in the Plan and my grant of consent is purely voluntary. I may deny or withdraw
my consent at any time. If I do not consent, or if I withdraw my consent, I
cannot participate in the Plan. This would not affect my salary as an employee;
I would merely forfeit the opportunities associated with the Plan.

(vi)
Data Subject Rights. I have a number of rights under data privacy laws in my
country. Depending on where I am based, my rights may include the right to (i)
request access or copies of personal data the Corporation processes, (ii)
rectification of incorrect data, (iii) deletion of data, (iv) restrictions on
processing, (v) portability of data, (vi) to lodge complaints with competent
authorities in the my country, and/or (vii) a list with the names and addresses
of any potential recipients of the my personal data. To receive clarification
regarding my rights or to exercise my rights please contact the Corporation at
Attn: Long-term Incentive Plan Administration at Kimberly Clark, 351 Phelps
Drive Irving, TX 75038, USA.

I also understand that the Corporation may rely on a different legal basis for
the processing or transfer of data in the future and/or request me to provide
another data privacy consent.  If applicable and upon request of the
Corporation, I agree to provide an executed acknowledgment or data privacy
consent form to the Corporation or the Employer (or any other acknowledgments,
agreements or consents) that the Corporation and/or the Employer may deem
necessary to obtain under the data privacy laws in my country, either now or in
the future.  I understand that I will not be able to participate in the Plan if
I fail to execute any such acknowledgment, agreement or consent requested by the
Corporation and/or the Employer.
If I agree with the data processing practices described in this notice, I will
declare my consent by clicking the "Accept" icon on the Merrill Lynch website.
My option may not be assigned, sold, encumbered, or in any way transferred or
alienated.
I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for me to exercise my option, acquire the shares or to hold or sell the shares
subject to the option or restricted share unit award. Neither the Corporation
nor its Affiliates will be responsible for obtaining such approvals, licenses or
permits, or for making any such notices, nor will the Corporation or its
Affiliates be liable for any fines or penalties I may incur for failure to
obtain any required approvals, permits or licenses or to make any required
notices.
In accepting the grant of this Award, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including Appendix A, in their entirety and fully
understands and accepts all provisions of the Plan and the Award Agreement,
including Appendix A.
The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(d)
on Payment of Withholding Taxes; Section 5 on No Right of Continued Employment;
Section 9 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice sections of both the Award Agreement and
Appendix A for my country.
The provisions of this Award Agreement are severable and if one or more of the
provisions of this Award Agreement shall be held invalid, illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nonetheless
be binding and enforceable. To the extent that any provisions of this Award
Agreement are held to be invalid or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.
I acknowledge that I am sufficiently proficient in English to understand the
terms and conditions of this Award Agreement. Furthermore, if I have received
this Award Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
Notwithstanding any provisions in this Award Agreement, this option shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country. Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Award Agreement.





--------------------------------------------------------------------------------





For U.S. Participants only: I acknowledge that the grant of an Award is
expressly conditioned on the non-competition provisions set forth in Section 16.
The Corporation reserves the right to impose other requirements on my
participation in the Plan, on this option and on any shares acquired under the
Plan, to the extent that the Corporation determines it is necessary or advisable
for legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. I
hereby consent to receive such documents by on-line delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third party designated by the Corporation.
A waiver by the Corporation of breach of any provision of this Award Agreement
shall not operate or be construed as a waiver of any other provision of this
Award Agreement, or of any subsequent breach by me or any other employee.
I may be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, which may affect my ability to, directly or
indirectly, accept, acquire, sell, or attempt to sell or otherwise dispose of
shares of Common Stock or rights to shares of Common Stock (e.g., options) or
rights linked to the value of shares of Common Stock during such times as I am
considered to have “inside information” regarding the Corporation (as defined by
the laws in the applicable jurisdictions or my country). Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders I
placed before possessing inside information. Furthermore, I may be prohibited
from (i) disclosing the inside information to any third party, including fellow
employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them to otherwise buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Corporation insider
trading policy. I am responsible for ensuring my compliance with any applicable
restrictions and am advised to speak with my personal legal advisor on this
matter.
My country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect my ability to acquire or
hold shares of Common Stock acquired under the Plan or cash received from
participating in the Plan (including from any dividends paid on shares acquired
under the Plan) in a brokerage or bank account outside my country. I may be
required to report such accounts, assets or transactions to the tax or other
authorities in my country. I also may be required to repatriate sale proceeds or
other funds received as a result of my participation in the Plan to my country
through a designated bank or broker within a certain time after receipt. I
acknowledge that it is my responsibility to be compliant with such regulations,
and that I am advised to consult my personal legal advisor for any details.
I acknowledge that I have reviewed the Corporation’s Code of Conduct. I further
acknowledge that I understand and will comply with the terms and standards
contained in that Code of Conduct, including but not limited to the prohibition
against retaliation, and specifically acknowledge that I have an obligation to
report suspected violations of the Code of Conduct pursuant to the Corporation’s
Escalation Policy.
Conclusion and Acceptance
I accept this grant via electronic signature by clicking the "Accept" icon and
certify that I have read, understand and agree to the terms and conditions of
the 2011 Equity Participation Plan (the "Plan"), the provisions of the
applicable agreements and all other applicable documents (including any
country-specific terms for my country). I hereby authorize my employer to
furnish the Corporation (and any agent administering the Plan or providing
recordkeeping services) with such information and data as it shall request in
order to facilitate the grant of options and enable administration of the Plan
and I understand that such information shall be used only as long and to the
extent necessary to administer my participation in the Plan. I agree that my
participation in the Plan and the awards granted to me under the Plan will be
governed solely by provisions of U.S. law.







--------------------------------------------------------------------------------





KIMBERLY-CLARK CORPORATION
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT
APPENDIX A
Certain capitalized terms used but not defined in this Appendix A have the
meanings set forth in the Plan and/or the Award Agreement.
This Appendix A includes additional terms and conditions that govern this option
granted to the Participant under the Plan if the Participant resides and/or
works in one of the countries listed below.
This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2018. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information noted herein as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information be out of date at exercise of this option or the subsequent sale of
shares acquired under the Plan or receipt of any dividends.
In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in the Participant is currently residing and/or working, transferred or
transfers employment and/or residency after the Grant Date or is considered a
resident of another country for local law purposes, the information contained
herein may not be applicable to the Participant. The Corporation shall, in its
sole discretion, determine to what extent the terms and conditions included
herein will apply to the Participant in such circumstances.
EUROPEAN ECONOMIC AREA
Data Protection
For Participants resident in a country in the European Economic Area, the
following language replaces in its entirety the data privacy section in the
Acknowledgment of Conditions section of the Award Agreement:
(a)The Participant is hereby notified of the collection, use and transfer
outside of the European Economic Area, as described in the Award Agreement, in
electronic or other form, of his or her Personal Data (defined below) by and
among, as applicable, the Corporation and certain of its Affiliates for the
exclusive and legitimate purpose of implementing, administering and managing the
Participant’s participation in the Plan.
(b)The Participant understands that the Corporation and the Employer hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, email address,
date of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Corporation, details of all entitlement to shares of Common Stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor (“Personal Data”), for the purpose of implementing, administering and
managing the Plan.
(c)The Participant understands that providing the Corporation with this Personal
Data is necessary for the performance of the Award Agreement and that the
Participant's refusal to provide the Personal Data would make it impossible for
the Corporation to perform its contractual obligations and may affect the
Participant's ability to participate in the Plan. The Participant's Personal
Data shall be accessible within the Corporation only by the persons specifically
charged with Personal Data processing operations and by the persons that need to
access the Personal Data because of their duties and position in relation to the
performance of the Award Agreement.
(d)The Personal Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant may, at any time and without cost, contact Long-term Incentive Plan
Administration at Kimberly Clark, 351 Phelps Drive Irving, TX 75038, USA to
enforce his or her rights under the data protection laws in the Participant's
country, which may include the right to (i) request access or copies of Personal
Data subject to





--------------------------------------------------------------------------------





processing; (ii) request rectification of incorrect Personal Data; (iii) request
deletion of Personal Data; (iv) request restriction on processing of Personal
Data; (v) request portability of Personal Data; (vi) lodge complaints with
competent authorities in the Participant's country; and/or (vii) request a list
with the names and addresses of any potential recipients of Personal Data.
(e)The Corporation provides appropriate safeguards for protecting Personal Data
that it receives in the U.S. through its adherence to data transfer agreements
entered into between the Corporation and its Affiliates within the European
Union.
(f)Further, the Participant understands that the Corporation will transfer
Personal Data to Merrill Lynch and/or such other third parties as may be
selected by the Corporation, which are assisting the Corporation with the
implementation, administration and management of the Plan. The Corporation may
select a different service provider or additional service providers and share
Personal Data with such other provider(s) serving in a similar manner. The
Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.
(g)Merrill Lynch is based in the United States. The Participant's country or
jurisdiction may have different data privacy laws and protections than the
United States. Notwithstanding, by participating in the Plan, the Participant
agrees to the transfer of his or her Personal Data to Merrill Lynch for the
exclusive purpose of administering the Participant's participation in the Plan.
The Corporation's legal basis, where required, for the transfer of Data to
Merrill Lynch is the Participant's consent.
(h)Finally, the Participant may choose to opt out of allowing the Corporation to
share his or her Personal Data with Merrill Lynch and others as described above,
although execution of such choice may mean the Corporation cannot grant awards
under the Plan to the Participant. For questions about this choice or to make
this choice, the Participant should contact Long-term Incentive Plan
Administration at Kimberly Clark, 351 Phelps Drive Irving, TX 75038, USA.
ARGENTINA
Securities Law Information
Neither this option nor the shares of Common Stock covered by this option are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.
Foreign Asset/Account Reporting Information
Argentine residents must report any shares of Common Stock acquired under the
Plan and held on December 31st of each year on their annual tax return for the
year.
Exchange Control Information
Please note that exchange control regulations in Argentina are subject to
frequent change. The Participant should consult with his or her personal legal
advisor regarding any exchange control obligations the Participant may have in
connection with the Participant’s participation in the Plan. The Participant
must comply with any and all Argentine currency exchange restrictions, approvals
and reporting requirements in connection with the exercise of the option, the
subsequent sale of any shares of Common Stock acquired upon exercise and the
receipt of any dividends paid on such shares.
AUSTRALIA
Exercise of Option
Notwithstanding Section 2(b) of the Award Agreement, this option shall only be
exercisable for three months following termination of employment, regardless of
the reason of such termination.
Tax Information
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).





--------------------------------------------------------------------------------





Securities Law Information
If the Participant acquires shares of the Corporation’s Common Stock covered by
this option and the Participant offers his or her shares of the Corporation’s
Common Stock for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Participant
should obtain legal advice on his or her disclosure obligations prior to making
any such offer.
Compliance with Laws
Notwithstanding anything else in the Plan or the Award Agreement, the
Participant will not be entitled to and shall not claim any benefit under the
Plan if the provision of such benefit would give rise to a breach of Part 2D.2
of the Corporations Act 2001 (Cth.) (the “Act”), any other provision of the Act,
or any other applicable statute, rule or regulation which limits or restricts
the giving of such benefits. Further, the Employer is under no obligation to
seek or obtain the approval of its shareholders in a general meeting for the
purpose of overcoming any such limitation or restriction.
Exchange Control Information
Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on the Participant's behalf.
BAHRAIN
Securities Law Information
The Award Agreement, Plan and all other materials the Participant may receive
regarding participation in the Plan do not constitute advertising or the
offering of securities in Bahrain, nor do they constitute an allotment of
securities in Bahrain. Any shares of Common Stock issued upon exercise of the
options will be deposited into a Corporation-designated brokerage account
outside Bahrain. In no event will shares of Common Stock be issued or delivered
in Bahrain. The issuance of shares of Common Stock pursuant to the options
described herein has not and will not be registered in Bahrain and, hence, the
shares of Common Stock described herein may not be admitted or used for
offering, placement or public circulation in Bahrain. Accordingly, the
Participant may not make any public advertising or announcements regarding the
options or shares of Common Stock in Bahrain, promote these shares of Common
Stock to legal entities or individuals in Bahrain, or sell shares of Common
Stock directly to other legal entities or individuals in Bahrain. Any
disposition or sale of such shares of Common Stock must take place outside
Bahrain.
BELGIUM
Tax Considerations
This option must be accepted more than 60 days after the offer.
Foreign Asset/Account Reporting Information
Belgian residents are required to report any securities (e.g., shares of Common
Stock) or bank accounts opened and maintained outside Belgium (e.g., any
brokerage account opened in connection with the Plan) on their annual tax
returns. Belgian residents are also required to complete a separate report
providing the National Bank of Belgium with details regarding any such account,
including the account number, the name of the bank in which such account is held
and the country in which such account is located. The forms to complete this
report are available on the website of the National Bank of Belgium. Belgian
residents should consult with their personal tax advisors to determine their
personal reporting obligations.
Stock Exchange Tax
From January 1, 2017, a stock exchange tax applies to transactions executed
through a non-Belgian financial intermediary. The stock exchange tax likely will
apply when shares of Common Stock are sold. The Participant should consult with
his or her personal tax advisor to determine his or her obligations with respect
to the stock exchange tax.





--------------------------------------------------------------------------------





BOLIVIA
There are no country-specific provisions.
BRAZIL
Compliance with Law
By accepting this option, the Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of this option, the receipt of any dividends, and
the sale of shares of Common Stock acquired under the Plan.
Labor Law Acknowledgment
By accepting the Award, the Participant agrees that (i) the Participant is
making an investment decision; (ii) the shares of Common Stock will be issued to
Participant only if the vesting and/or performance conditions are met, and (iii)
the value of the underlying shares of Common Stock is not fixed and may increase
or decrease in value over the Restricted Period without compensation to the
Participant.
Exchange Control Information
If the Participant is resident or domiciled in Brazil, he or she will be
required to submit annually a declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of such assets and
rights is equal to or greater than US$100,000. Assets and rights that must be
reported include shares of Common Stock.
Tax on Financial Transaction (IOF)
Payments to foreign countries and repatriation of funds into Brazil (including
payment of the exercise price and proceeds from the sale) and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is the Participant's responsibility to comply with
any applicable Tax on Financial Transactions arising from participation in the
Plan.
CANADA
Form of Payment
Due to regulatory considerations in Canada, the Participant is prohibited from
surrendering shares of Common Stock that he or she already owns or attesting to
the ownership of shares to pay the option price or any Tax-Related Items in
connection with this option.
Securities Law Information
The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed. The Corporation’s
shares are currently listed on New York Stock Exchange.
Acknowledgment of Conditions
The following provision supplements the Acknowledgment of Conditions section of
the Award Agreement:
Except as may otherwise be explicitly provided in the Plan or this Award
Agreement, my right to vest in this option will terminate and the period
remaining to exercise the option will be measured effective as of the date that
is the earlier of: (1) the date my employment is terminated, (2) the date I
receive notice of termination of employment or service from the Employer, or (3)
the date I am no longer actively employed or providing services, regardless of
any notice period or period of pay in lieu of such notice required under local
law (including, but not limited to, statutory law, regulatory law, and/or common
law); the Committee shall have the exclusive discretion to determine when I am
no longer actively employed or providing services for purpose of this option
(including whether I may still be considered employed while on a leave of
absence).





--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information
Foreign specified property (including shares of Common Stock) held by Canadian
residents must be reported annually on Form T1135 (Foreign Income Verification
Statement) if the total cost of such foreign specified property exceeds
C$100,000 at any time during the year. Foreign specified property includes
shares of Common Stock acquired under the Plan and may include options. The
options must be reported - generally at a nil cost - if the $100,000 cost
threshold is exceeded because of other foreign property the Participant holds.
If shares are acquired, their cost generally is the adjusted cost base (“ACB”)
of the shares. The ACB would normally equal the Fair Market Value of the shares
at exercise, but if the Participant owns other shares, this ACB may have to be
averaged with the ACB of the other shares. If due, the Form must be filed by
April 30 of the following year. The Participant should speak with a personal tax
advisor to determine the scope of foreign property that must be considered for
purposes of this requirement.
The following provisions apply if the Participant is a resident of Quebec:
Language Consent
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
Authorization to Release and Transfer Necessary Personal Information
The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Corporation, any Affiliate and
the plan administrators to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Corporation and any Affiliate to record
such information and to keep such information in the Participant’s employee
file.
COLOMBIA
Securities Law Information
The Plan is offered in Colombia on the basis that offer of the options and/or
the sale of any shares of common stock under the Plan will not constitute a
“public offering of securities” under Law 964 of 2005. In the event that the
Corporation, in its sole discretion, determines that the offer of the options in
Colombia may constitute a “public offer of securities” under Law 964 of 2005,
the Participant understands and agrees that the Corporation may, in its sole
discretion, cease to offer participation in the Plan in Colombia. In the event
that the Corporation exercises its discretion to cease offering the Plan in
Colombia, the Participant will no longer be permitted to participate in the Plan
as of the date established by the Corporation.
Exchange Control Information
Investments in assets located abroad (including shares of Common Stock acquired
under the Plan) are subject to registration with the Central Bank (Banco de la
República) if the Participant’s aggregate investments held abroad (as of
December 31 of the applicable calendar year) equal or exceed US$500,000. When
the Participant sells shares of Common Stock (or other investments) held abroad,
the Participant may choose to keep the resulting sums abroad or to repatriate
them to Colombia. If the Participant chooses to repatriate funds to Colombia and
has not registered his or her investment with Banco de la República, the
Participant must file Form No. 5 with Banco de la República upon conversion of
funds into local currency, which should be duly completed to reflect the nature
of the transaction. If the investment was previously registered with Banco de la
República, then the Participant must file Form No. 4 with Banco de la República
upon conversion of funds into local currency, which should be duly completed to
reflect the nature of the transaction.
If shares of Common Stock are sold immediately upon receipt, no registration is
required because no shares of Common Stock are held abroad. The Participant
should consult with his or her personal legal advisor to ensure compliance with
the applicable requirements.
If the Participant uses the cashless sell-all method of exercise, then no
registration is required because no funds are remitted from Colombia and no
shares are held abroad.





--------------------------------------------------------------------------------





Acknowledgment of Conditions
The following provision supplements the Acknowledgment of Conditions section of
the Award Agreement:
I acknowledge that pursuant to Article 128 of the Colombian Labor Code, the Plan
and related benefits do not constitute a component of my “salary” for any legal
purpose.
COSTA RICA
There are no country-specific provisions.
CROATIA
Exchange Control Information
The Participant must report any foreign investments (including any shares of
Common Stock) to the Croatian National Bank for statistical purposes. However,
because exchange control regulations may change without notice, the Participant
should consult with his or her legal advisor to ensure compliance with current
regulations. It is the Participant’s responsibility to comply with Croatian
exchange control laws.
CZECH REPUBLIC
Exchange Control Information
The Czech National Bank may require the Participant to fulfill certain
notification duties in relation to the acquisition of shares of Common Stock and
the opening and maintenance of a foreign account. Even in the absence of a
request from the CNB the Participant may need to report foreign direct
investments with a value of CZK 2,500,000 or more in the aggregate and/or other
foreign financial assets with a value of CZK 200,000,000 or more. However,
because exchange control regulations change frequently and without notice, the
Participant should consult with his or her personal legal advisor prior to the
exercise of this option and the sale of Common Stock to ensure compliance with
current regulations. It is the Participant’s responsibility to comply with any
applicable Czech exchange control laws.
DOMINICAN REPUBLIC
There are no country-specific provisions.
ECUADOR
There are no country-specific provisions.
EL SALVADOR
There are no country-specific provisions.
FRANCE
Option Not Tax-Qualified
The Participant understands that this option is not intended to be French
tax-qualified.
Consent to Receive Information in English
By accepting the Award Agreement providing for the terms and conditions of the
Participant’s grant, the Participant confirms having read and understood the
documents relating to this grant (the Plan and the Award Agreement), which were
provided in the English language. The Participant accepts the terms of those
documents accordingly.
En acceptant le Contrat d'Attribution décrivant les termes et conditions de
l’attribution d’options, l'employé confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan U.S. et ce Contrat
d'Attribution) qui ont été communiqués en langue anglaise. L'employé accepte les
termes en connaissance de cause.





--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information
French residents holding shares of Common Stock outside of France or maintaining
a foreign bank account are required to report such to the French tax authorities
when filing their annual tax returns, including any accounts that were closed
during the year. Further, failure to comply could trigger significant penalties.
GERMANY
Exchange Control Information
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. No report is required for payments less than €12,500. In
case of payments in connection with securities (including proceeds realized upon
the sale of shares of Common Stock), the report must be made by the 5th day of
the month following the month in which the payment was received. Effective from
September 2013, the report must be filed electronically. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English. The
Participant is responsible for satisfying the reporting obligation.
GUATEMALA
Language Waiver
By participating in the Plan, the Participant acknowledges that he or she is
proficient in reading and understanding English and fully understands the terms
of the Plan, the Award Agreement and this Appendix A.
HONDURAS
There are no country-specific provisions.
HONG KONG
Securities Law Warning
The offer of this option and the shares of Common Stock covered by this option
do not constitute a public offering of securities under Hong Kong law and are
available only to Participants of the Corporation or its Affiliates
participating in the Plan. The Participant should be aware that the Plan, the
Plan prospectus and the contents of this Award Agreement (i) have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong, (ii) have not been reviewed by any regulatory authority in Hong
Kong, and (iii) are intended only for the personal use of each Participant and
may not be distributed to any other person. The Participant is advised to
exercise caution in relation to the offer. If the Participant is in any doubt
about any of the contents of the Award Agreement, including this Appendix A, or
the Plan, the Participant should obtain independent professional advice.
Sale of Shares
In the event that any portion of this option vests within six months of the
Grant Date, the Participant agrees that he or she will not offer to the public
or otherwise dispose of the shares acquired prior to the six-month anniversary
of the Grant Date. Any shares of Common Stock acquired under the Plan are
accepted as a personal investment.
Occupational Retirement Schemes Ordinance Alert
The Corporation specifically intends that neither this option nor the Plan will
be an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).
INDONESIA
Exchange Control Information
If the Participant remits funds into or out of Indonesia, the Indonesian bank
through which the transaction is made will submit a report on the transaction to
the Bank of Indonesia for statistical reporting purposes. For transactions of
US$10,000 or more, a description of the transaction must be included in the
report. Although the bank through which the transaction is made is





--------------------------------------------------------------------------------





required to make the report, the Participant must complete a “Transfer Report
Form.” The Transfer Report Form will be provided to the Participant by the bank
through which the transaction is to be made.
ISRAEL
Securities Law Information
The offer of this option does not constitute a public offering under the
Securities Law, 1968.
Method of Exercise
Notwithstanding anything to the contrary in the Award Agreement, the Participant
must exercise this option using the cashless sell-all exercise method. To
complete a sell-all cashless exercise, the Participant should notify a licensed
securities broker acceptable to the Corporation to: (i) sell all of the shares
upon exercise; (ii) use the proceeds to pay the option price, brokerage fees and
any applicable Tax-Related Items; and (iii) remit the balance in cash to the
Participant. If the Participant does not complete this procedure, the
Corporation may refuse to allow the Participant to exercise this option. The
Corporation reserves the right to provide the Participant with additional
methods of exercise depending on local developments.
ITALY
Method of Exercise
Notwithstanding anything to the contrary in the Award Agreement, the Participant
must exercise this option using the cashless sell-all exercise method. To
complete a cashless sell-all exercise, the Participant should notify a licensed
securities broker acceptable to the Corporation to: (i) sell all of the shares
upon exercise; (ii) use the proceeds to pay the option price, brokerage fees and
any applicable Tax-Related Items; and (iii) remit the balance in cash to the
Participant. If the Participant does not complete this procedure, the
Corporation may refuse to allow the Participant to exercise this option. The
Corporation reserves the right to provide the Participant with additional
methods of exercise depending on local developments.
Plan Document Acknowledgment
In accepting the grant of this option, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.
The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(d)
on Payment of Withholding Taxes; Section 5 on No Right of Continued Employment;
Section 9 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice section included in this Appendix A.
Foreign Asset/Account Reporting Information
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and shares of Common Stock) which may generate
income taxable in Italy are required to report these assets on their annual tax
returns (UNICO Form, RW Schedule) for the year during which the assets are held,
or on a special form if no tax return is due. These reporting obligations will
also apply to Italian residents who are the beneficial owners of foreign
financial assets under Italian money laundering provisions.
Foreign Asset Tax Information
The value of financial assets held outside of Italy (including shares of Common
Stock) by Italian residents is subject to a foreign asset tax. The taxable
amount will be the fair market value of the financial assets (e.g., shares of
Common Stock acquired under the Plan) assessed at the end of the calendar year.





--------------------------------------------------------------------------------





JAPAN
Exchange Control Information
If the Participant acquires shares of Common Stock valued at more than
¥100,000,000 in a single transaction, the Participant must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the acquisition of the shares.
In addition, if the Participant pays more than ¥30,000,000 in a single
transaction for the purchase of shares when the Participant exercises this
option, the Participant must file a Payment Report with the Ministry of Finance
through the Bank of Japan by the 20th day of the month following the month in
which the payment was made. The precise reporting requirements vary depending on
whether or not the relevant payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Participant pays upon a one-time
transaction for exercising this option and purchasing shares of Common Stock
exceeds ¥100,000,000, then the Participant must file both a Payment Report and a
Securities Acquisition Report.
Foreign Asset/Account Reporting Information
Japanese residents will be required to report details of any assets (including
any shares of Common Stock acquired under the Plan) held outside of Japan as of
December 31st of each year, to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15th of the
following year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the Participant and
whether the Participant will be required to report details of any outstanding
options or shares of Common Stock held by the Participant in the report.
KAZAKHSTAN
Securities Law Notification
This offer is addressed only to certain eligible employees in the form of the
shares of Common Stock to be issued by the Corporation. Neither the Plan nor the
Award Agreement has been approved, nor do they need to be approved, by the
National Bank of Kazakhstan. This offer is intended only for the original
recipient and is not for general circulation in the Republic of Kazakhstan.
Exchange Control Information
Residents of Kazakhstan may be required to notify the National Bank of
Kazakhstan when they acquire shares of Common Stock under the Plan if the value
of such shares of Common Stock exceeds US$100,000.
Please note that the exchange control regulations in Kazakhstan are subject to
change. The Participant should consult with his or her personal legal advisor
regarding any exchange control obligations that the Participant may have prior
to exercising the option or receiving proceeds from the sale of shares of Common
Stock acquired under the Plan. The Participant is responsible for ensuring
compliance with all exchange control laws in Kazakhstan.
MALAYSIA
Data Privacy Notice
This provision replaces in its entirety the data privacy section in the
Acknowledgment of Conditions section of the Award Agreement.
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement and any other this option grant materials by and among, as
applicable, the Employer, the Corporation and its other Affiliates for the
exclusive purpose of implementing, administering and managing my participation
in the Plan.
I understand that the Corporation and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Corporation, details of all options or





--------------------------------------------------------------------------------





any other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in my favor (“Data”), for the exclusive purpose
of implementing, administering and managing the Plan.
I understand that Data will be transferred to Merrill Lynch, or such other stock
plan service provider as may be selected by the Corporation in the future, which
is assisting the Corporation with the implementation, administration and
management of the Plan. I understand that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than my country. I understand that I may request a list with the names and
addresses of any potential recipients of the Data by contacting my local human
resources representative Frieda.Koh@kcc.com at telephone number 603 78068231. I
authorize the Corporation, Merrill Lynch and any other possible recipients which
may assist the Corporation (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment status or service and
career with the Employer will not be affected; the only consequence of refusing
or withdrawing my consent is that the Corporation would not be able to grant me
options or other equity awards or administer or maintain such awards. Therefore,
I understand that refusing or withdrawing my consent may affect my ability to
participate in the Plan. For more information on the consequences of my refusal
to consent or withdrawal of consent, I understand that I may contact my local
human resources representative.
Malaysian Translation
Saya dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi saya seperti yang diterangkan dalam Perjanjian Penganugerahan dan
apa-apa bahan geran opsyen lain oleh dan di antara, seperti mana yang terpakai,
Majikan, Syarikat dan Anak-Anak Syarikat Sekutunya untuk tujuan ekslusif bagi
melaksanakan, mentadbir dan menguruskan penyertaan saya dalam Pelan.
Saya memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang saya, termasuk, tetapi tidak terhad kepada, nama saya, alamat
rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang di Syarikat, butir-butir semua opsyen atau
apa-apa hak lain atas syer dalam saham biasa yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah saya ("Data"), untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan.
Saya memahami bahawa Data akan dipindahkan kepada Merrill Lynch, atau pembekal
perkhidmatan pelan saham yang mungkin ditetapkan oleh Syarikat pada masa depan
yang membantu Syarikat dengan pelaksanaan, pentadbiran dan pengurusan Pelan.
Saya memahami bahawa penerima-penerima Data mungkin berada di Amerika Syarikat
atau mana-mana tempat lain dan bahawa negara penerima-penerima (contohnya di
Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan perlindungan
yang berbeza daripada negara saya. Saya memahami bahawa saya boleh meminta satu
senarai yang mengandungi nama dan alamat penerima-penerima Data yang berpotensi
dengan menghubungi wakil sumber manusia tempatan saya Frieda.Koh@kcc.com, T: 603
78068231. Saya memberi kuasa kepada Syarikat, Merill Lynch dan mana-mana
penerima-penerima lain yang mungkin membantu Syarikat (pada masa sekarang atau
pada masa depan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan saya dalam Pelan. Saya memahami bahawa Data
hanya akan disimpan untuk tempoh yang perlu bagi melaksanakan, mentadbir, dan
menguruskan penyertaan saya dalam Pelan. Saya memahami bahawa saya boleh, pada
bila-bila masa, melihat Data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa
kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan saya. Saya
selanjutnya memahami bahawa saya memberi persetujuan ini secara sukarela.
Sekiranya saya tidak bersetuju, atau kemudian membatalkan persetujuan saya,
status pekerjaan atau perkhidmatan dan kerjaya saya dengan Majikan tidak akan
terjejas; satunya akibat jika saya tidak bersetuju atau menarik balik
persetujuan saya adalah bahawa Syarikat tidak akan dapat menganugerahkan kepada
saya opsyen atau anugerah ekuiti lain atau mentadbir atau mengekalkan anugerah
tersebut. Oleh itu, saya memahami bahawa keengganan atau penarikan balik
persetujuan saya boleh menjejaskan keupayaan saya untuk mengambil bahagian dalam
Pelan. Untuk maklumat lanjut mengenai akibat keengganan saya untuk memberikan
keizinan atau penarikan balik keizinan, saya memahami bahawa saya boleh
menghubungi wakil sumber manusia tempatan saya.





--------------------------------------------------------------------------------





Director Notification Obligation
If the Participant is a director of the Corporation’s Malaysian Affiliate, the
Participant is subject to certain notification requirements under the Malaysian
Companies Act. Among these requirements is an obligation to notify the Malaysian
Affiliate in writing when the Participant receives or disposes of an interest
(e.g., an option or shares of Common Stock) in the Corporation or any related
company. Such notifications must be made within 14 days of receiving or
disposing of any interest in the Corporation or any related company.
MEXICO
Modification
By accepting this option, the Participant understands and agrees that any
modification of the Plan or the Award Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Acknowledgment of Grant
In accepting this option, the Participant acknowledges that the Participant has
received a copy of the Plan and the Award Agreement, including this Appendix A,
has reviewed the Plan and the Award Agreement, including this Appendix A, in
their entirety and fully understands and accepts all provisions of the Plan and
the Award Agreement, including this Appendix A. The Participant further
acknowledges that the Participant has read and specifically and expressly
approves the Acknowledgment of Conditions section of the Award Agreement, in
which the following is clearly described and established:
(1)
The Participant’s participation in the Plan does not constitute an acquired
right.

(2)
The Plan and the Participant’s participation in the Plan are offered by the
Corporation on a wholly discretionary basis.

(3)
The Participant’s participation in the Plan is voluntary.

(4)
Neither the Corporation nor any Affiliate is responsible for any decrease in the
value of this option and/or shares of Common Stock acquired under the Plan.

Labor Law Acknowledgment and Policy Statement
In accepting the grant of this option, the Participant expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas 75038, U.S.A., is solely responsible for the administration of the Plan
and that the Participant’s participation in the Plan and acquisition of shares
of Common Stock do not constitute an employment relationship between the
Participant and the Corporation since the Participant is participating in the
Plan on a wholly commercial basis and his or her sole Employer is Kimberly-Clark
de Mexico, S.A. de C.V. (“KCC-Mexico”). Based on the foregoing, the Participant
expressly recognizes that the Plan and the benefits that he or she may derive
from participating in the Plan do not establish any rights between the
Participant and the Employer, KCC-Mexico and do not form part of the employment
conditions and/or benefits provided by KCC-Mexico, and any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of the Participant’s employment.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, the Corporation reserves the absolute right to amend and/or
discontinue the Participant’s participation at any time without any liability to
the Participant.
Finally, the Participant hereby declares that he or she does not reserve to
himself or herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Participant therefore grants a
full and broad release to the Corporation, its shareholders, officers, agents,
or legal representatives or Affiliates with respect to any claim that may arise.
Spanish Translation
Modificación
Al aceptar el otorgamiento de la opción de Compra de Acciones, el Empleado
entiende y acuerda que cualquier modificación al Plan o al Acuerdo o su
terminación, no cambiará o disminuirá los términos y condiciones de empleo.





--------------------------------------------------------------------------------





Reconocimiento del Otorgamiento
Al aceptar el otorgamiento de la opción de Compra de Acciones, el Empleado está
de acuerdo en haber recibido una copia del Plan, del Acuerdo incluyendo el
presente Anexo “A” y ha revisado el Plan y el Acuerdo, incluyendo este Anexo “A”
en su totalidad y comprende y acepta todas las disposiciones previstas en el
Plan, en el Acuerdo, incluyendo el presente Anexo “A”. Asimismo, el Empleado
reconoce que ha leído y manifiesta su específica y expresa conformidad con los
términos y condiciones establecidos del Acuerdo, en el cual claramente se
describe y establece lo siguiente:


(1)    La participación del Empleado en el Plan no constituye un derecho
adquirido.
(2)    El Plan y la participación del Empleado en el Plan se ofrecen por la
Compañía de forma completamente discrecional.
(3)    La participación del Empleado en el Plan es voluntaria.
(4)    Ni la Compañía ni sus Afiliadas son responsables por la reducción del
valor de la opción de Compra de Acciones emitida bajo el Plan.
Reconocimiento de la Legislación Laboral y Declaracion de la Poltitica
Al aceptar el otorgamiento de la opción de Compra de Acciones, el Empleado
expresamente reconoce que Kimberly-Clark Corporation con oficinas registradas en
351 Phelps Drive, Irving, Texas 75038, U.S.A., es la única responsable por la
administración del Plan y que la participación del Empleado en el Plan y en su
caso la adquisición de las Opciones de Compra de Acciones o Acciones no
constituyen ni podrán interpretarse como una relación de trabajo entre el
Empleado y Kimberly-Clark Corporation, ya que el Empleado participa en el Plan
en un marco totalmente comercial y su único Patrón lo es Kimberly-Clark de
Mexico, S.A. de C.V. con domicilio en Kimberly-Clark de Mexico, S.A. de C.V.
Mexico. Derivado de lo anterior, el Empleado expresamente reconoce que el Plan y
los beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Empleado y el Patrón, Kimberly-Clark de Mexico, S.A. de
C.V. y no forma parte de las condiciones de trabajo y/o las prestaciones
otorgadas por Kimberly-Clark de Mexico, S.A. de C.V. y que cualquier
modificación al Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de la relación de trabajo del Empleado.
Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.
Finalmente, el Empleado por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporation , sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Securities Law Information
The Participant is being offered options which, if exercised, will entitle the
Participant to acquire shares of Common Stock in accordance with the terms of
the Award Agreement and the Plan. The shares of Common Stock, if issued, will
give the Participant a stake in the ownership of the Corporation. The
Participant may receive a return if dividends are paid.
If the Corporation runs into financial difficulties and is wound up, the
Participant will be paid only after all creditors and holders of preference
shares (if any) have been paid. The Participant may lose some or all of the
Participant’s investment, if any.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the
Participant may not be given all the information usually required.





--------------------------------------------------------------------------------





The Participant will also have fewer other legal protections for this
investment. The Participant is advised to ask questions, read all documents
carefully, and seek independent financial advice before committing.
The shares of Common Stock are quoted on the New York Stock Exchange (“NYSE”).
This means that if the Participant acquires shares of Common Stock under the
Plan, the Participant may be able to sell the shares of Common Stock on the NYSE
if there are interested buyers. The Participant may get less than the
Participant invested. The price will depend on the demand for the shares of
Common Stock.
For information on risk factors impacting the Corporation’s business that may
affect the value of the shares of Common Stock, the Participant should refer to
the risk factors discussion on the Corporation’s Annual Report on Form 10-K and
Quarterly Reports on Form 10-Q, which are filed with the U.S. Securities and
Exchange Commission and are available online at www.sec.gov, as well as on the
Corporation’s “Investor Relations” website at
http://investor.kimberly-clark.com/index.cfm.
NICARAGUA
There are no country-specific provisions.
NIGERIA
There are no country-specific provisions.
PANAMA
Securities Law Information
Neither this option nor any shares that the Participant may acquire at exercise
of this option constitute a public offering of securities, as they are available
only to Participants of the Corporation and its Affiliates.
PARAGUAY
There are no country-specific provisions.
PERU
Securities Law Information
The offer of this option is considered a private offering in Peru; therefore, it
is not subject to registration in Peru. For more information concerning the
offer, please refer to the Plan, the Award Agreement and any other materials or
documentation made available by the Corporation. For more information regarding
the Corporation, please refer to the Corporation’s Annual Report on Form 10-K
and Quarterly Reports on Form 10-Q, which are filed with the U.S. Securities and
Exchange Commission and are available at www.sec.gov, as well as the
Corporation’s “Investor Relations” website at
http://investor.kimberly-clark.com.
Labor Law Acknowledgment
By accepting the Award, the Participant acknowledges that the options are being
granted ex gratia with the purpose of rewarding the Participant.
POLAND
Foreign Asset/Account Reporting Information
Polish resident holding foreign securities (e.g., shares of Common Stock) and/or
maintaining accounts abroad must report information to the National Bank of
Poland on transactions and balances of the securities and cash deposited in such
accounts if the value of such securities and cash (when combined with all other
assets possessed abroad) exceeds PLN 7 million. If required, the reports must be
filed on a quarterly basis on special forms that are available on the website of
the National Bank of Poland. Polish residents should consult with their personal
tax advisor to determine their personal reporting obligations.





--------------------------------------------------------------------------------





Exchange Control Information
If a Polish resident transfers funds in excess of €15,000 into Poland, the funds
must be transferred via a Polish bank account or financial institution. Polish
residents are required to retain the documents connected with a foreign exchange
transaction for a period of five years, as measured from the end of the year in
which such transaction occurred.
PORTUGAL
Language Consent
The Participant hereby declares that the Participant has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and Award Agreement.
Por meio do presente, eu declaro expressamente que tem pleno conhecimento da
língua inglesa e que li, compreendi e livremente aceitei e concordei com os
termos e condições estabelecidas no Plano e no Acordo.
Exchange Control Information
If the Participant receives shares of Common Stock, the acquisition of shares of
Common Stock should be reported to the Banco de Portugal for statistical
purposes. If the shares of Common Stock are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Participant’s behalf. If the shares of Common Stock are
not deposited with a commercial bank or financial intermediary in Portugal, the
Participant is responsible for submitting the report to the Banco de Portugal.
PUERTO RICO
There are no country specific provisions.
SINGAPORE
Securities Law Information
This option is being granted pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that this option is
subject to section 257 of the SFA and the Participant will not be able to make
(i) any subsequent sale of the shares of Common Stock in Singapore or (ii) any
offer of such subsequent sale of the shares of Common Stock in Singapore, unless
such sale or offer is made (a) after six months of the Grant Date or (b)
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA.
Chief Executive Officer and Director Notification Obligation
If the Participant is the Chief Executive Officer (“CEO”) or a director,
associate director or shadow director of the Corporation’s Singapore Affiliate,
the Participant is subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Corporation’s Singapore Affiliate in writing when the Participant receives an
interest (e.g., an option or shares) in the Corporation or any Affiliate. In
addition, the Participant must notify the Corporation’s Singapore Affiliate when
he or she sells shares of the Corporation or of any Affiliate (including when
the Participant sells shares acquired upon exercise of this option). These
notifications must be made within two business days of (i) acquiring or
disposing of any interest in the Corporation or any Affiliate, or (ii) any
change in a previously-disclosed interest (e.g., upon exercise of the options or
when shares of Common Stock acquired under the Plan are subsequently sold). In
addition, a notification of the Participant’s interests in the Corporation or
any Affiliate must be made within two business days of becoming the CEO or a
director, associate director or shadow director.
SLOVAK REPUBLIC
Foreign Asset/Account Reporting Information
If the Participant permanently resides in the Slovak Republic and, apart from
being employed, carries on business activities as an independent entrepreneur
(in Slovakian, podnikatel), the Participant will be obligated to report his or
her foreign assets (including any foreign securities) to the National Bank of
Slovakia (provided that the value of the foreign assets exceeds an





--------------------------------------------------------------------------------





amount of €2,000,000). These reports must be submitted on a monthly basis by the
15th day of the respective calendar month, as well as on a quarterly basis by
the 15th day of the calendar month following the respective calendar quarter,
using notification form DEV (NBS) 1-12, which may be found at the National Bank
of Slovakia’s website at www.nbs.sk.
SLOVENIA
There are no country-specific provisions.
SOUTH AFRICA
Tax Acknowledgment
By accepting this option, the Participant agrees to notify the Employer of the
amount of any gain realized upon exercise of this option. If the Participant
fails to advise the Employer of the gain realized upon exercise, the Participant
may be liable for a fine. The Participant will be responsible for paying any
difference between the actual tax liability and the amount withheld.
If the Participant uses cash to exercise this option and purchase shares, rather
than a cashless exercise method, the Participant must first obtain a “Tax
Clearance Certificate (in Respect of Foreign Investment)” from the South African
Reserve Service ("SARS"). The Participant must renew this Tax Clearance
Certificate every twelve months, or such other period as may be required by
SARS. The Participant must also complete a transfer of funds application form to
transfer the funds. The Tax Clearance Certificate should be presented to a
dealer of the Exchange Control Department of the South Africa Reserve Bank (it
is likely that the Participant’s bank will qualify as such a dealer), together
with a completed application form to transfer funds. No transfer of funds may be
completed unless the original Tax Clearance Certificate bears the official stamp
and signature of the Office of Receiver of Revenue of SARS.
Exchange Control Information
To participate in the Plan, the Participant must comply with exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa.
Upon application, the Participant is subject to an overall offshore investment
allowance of ZAR11,000,000. The first ZAR1,000,000 of the annual investment
allowance requires no Tax Clearance Certificate to be issued to the employee.
The next ZAR10,000,000 requires a Tax Clearance Certificate. This limit does not
apply to non-resident employees. This is a cumulative allowance, and
Participant's ability to remit funds for the purchase of shares will be reduced
if Participant’s foreign investment limit is utilized to make an investment
offshore that is unrelated to the Plan. If the ZAR11,000,000 limit is exceeded,
the Participant may still apply to transfer funds for the exercise of this
option; however, should approval be given, typically the shares obtained from
the exercise must be sold immediately and the proceeds exceeding ZAR11,000,000
repatriated to South Africa.
If the Participant exercises this option using either the cashless sell-all
exercise method or the cashless sell-to-cover method, it is not necessary to
obtain a Tax Clearance Certificate (as described above) or a transfer of funds
application form.  In addition, under a cashless sell-to-cover method, the
Participant may acquire and hold shares up to any amount, even in excess of
ZAR11,000,000.  The value of the shares acquired using a cashless sell-to-cover
exercise method will not be counted against the ZAR11,000,000 limit.  The sale
proceeds of such shares may be held offshore and will not count against the
investment limit.
Because the Exchange Control Regulations change frequently and without notice,
the Participant understands that he or she should consult a legal advisor prior
to the purchase or sale of shares under the Plan to ensure compliance with
current regulations. The Participant understands that it is his or her
responsibility to comply with South African exchange control laws, and neither
the Corporation nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.
Securities Law Information
In compliance with South African securities law, Participant acknowledges that
the documents listed below are available for review at the addresses listed
below:
a)
The Corporation's most recent annual financial statements:
http://investor.kimberly-clark.com/sec.cfm?DocType=Annual&Year;






--------------------------------------------------------------------------------





b)
The Corporation's most recent Plan prospectus may be accessed online through
Merrill Lynch, or such other stock plan service provider as may be selected by
the Corporation in the future, at www.mybenefits.ml.com in the Document Library.

A copy of the above documents will be sent free of charge upon written request
to Stock Plan Administrator, P.O. Box 619100, Dallas, Texas 75261-9100. In
addition, the Participant should contact his or her tax advisor for specific
information concerning his or her personal tax situation with regard to Plan
participation.
SPAIN
Securities Law Information
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the grant
of this option. The Award Agreement (including this Appendix A) has not been,
nor will it be, registered with the Comisión Nacional del Mercado de Valores,
and does not constitute a public offering prospectus.
Labor Law Acknowledgment
By accepting this option, the Participant acknowledges that he or she
understands and agrees to participation in the Plan and that he or she has
received a copy of the Plan.
The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Options under the Plan to individuals who
may be employees of the Corporation or its Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis. Consequently, the
Participant understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. Further, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of this option and the
underlying shares is unknown and unpredictable. In addition, the Participant
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus, the Participant understands, acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then this option shall
be null and void.
Further, the Participant understands that this option is a conditional right.
The Participant shall forfeit any unvested portion of this option upon
termination of employment unless such termination is due to a Qualified
Termination of Employment. In addition, if the Participant’s employment is
terminated for any reason other than death, Retirement, or Total and Permanent
Disability, this option shall be exercisable only to the extent provided in
Section 2(a) of the Award Agreement. The terms of this paragraph apply even if
(1) the Participant is considered to be unfairly dismissed without good cause
(i.e., subject to a “despido improcedente”); (2) the Participant is dismissed
for disciplinary or objective reasons or due to a collective dismissal; (3) the
Participant terminates his or her employment or service relationship due to a
change of work location, duties or any other employment or contractual
condition; and (4) the Participant terminates his or her employment or service
relationship due to a unilateral breach of contract by the Corporation or an
Affiliate. Consequently, upon termination of the Participant’s employment or
service relationship for any of the above reasons, the Participant may
automatically lose any rights to the options that were not vested on the date of
termination of the Participant’s employment or service relationship, as
described in the Plan and the Award Agreement.
Exchange Control Information
The acquisition, ownership and sale of shares of Common Stock under the Plan
must be declared to the Spanish Dirección General de Comercio e Inversiones (the
“DGCI”), which is a department of the Ministry of Economy and Competitiveness.
The Participant must also declare ownership of any shares of Common Stock by
filing a Form D-6 with the Directorate of Foreign Transactions each January
while the shares of Common Stock are owned. In addition, the sale of shares of
Common Stock must also be declared on Form D-6 filed with the DGCI in January,
unless the sale proceeds exceed the applicable threshold (currently €1,502,530)
(or the Participant holds 10% or more of the share capital of the Corporation or
such other amount that would entitle the Participant to join the Corporation's
Board of Directors), in which case, the filing is due within one month after the
sale.





--------------------------------------------------------------------------------





When receiving foreign currency payments derived from the ownership of shares of
Common Stock (e.g., sale proceeds) exceeding €50,000, the Participant must
inform the financial institution receiving the payment of the basis upon which
such payment is made. The Participant will need to provide the institution with
the following information: (i) the Participant’s name, address, and tax
identification number; (ii) the name and corporate domicile of the Corporation;
(iii) the amount of the payment; the currency used; (iv) the country of origin;
(v) the reasons for the payment; and (vi) further information that may be
required.
Spanish residents are required to declare electronically to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including any shares of Common Stock acquired under the Plan) and
any transactions with non-Spanish residents (including any payments of shares of
Common Stock made to the Participant by the Corporation or through a U.S.
brokerage account) if the value of the transactions for all such accounts during
the prior year or the balances in such accounts as of December 31 of the prior
year exceeds €1,000,000. If neither the total balances nor total transactions
with non-residents during the relevant period exceed €50,000,000, a summarized
form declaration may be used. More frequent reporting is required if such
transaction value or account balance exceeds €100,000,000.
Foreign Asset/Account Reporting Information
If the Participant holds rights or assets (e.g., shares of Common Stock or cash
held in a bank or brokerage account) outside of Spain with a value in excess of
€50,000 per type of right or asset (e.g., shares of Common Stock, cash, etc.) as
of December 31 each year, the Participant is required to report certain
information regarding such rights and assets on tax form 720.  After such rights
and/or assets are initially reported, the reporting obligation will only apply
for subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000.  The reporting must be completed by the
following March 31. 
SWITZERLAND
Securities Law Information
The options offered by the Corporation are considered a private offering in
Switzerland; therefore, such offer is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the
option constitute a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations, and neither this document nor any other
materials relating to the option may be publicly distributed nor otherwise made
publicly available in Switzerland. Neither this document nor any other offering
or marketing material relating to the options have been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Supervisory Authority (FINMA)).
TAIWAN
Securities Law Information
The offer of participation in the Plan is available only for employees of the
Corporation and its Affiliates. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Information
Taiwanese residents may acquire and remit foreign currency (including proceeds
from the sale of shares of Common Stock or the receipt of dividends) into and
out of Taiwan up to US$5,000,000 per year. If the transaction amount is
TWD500,000 or more in a single transaction, the Participant must submit a
foreign exchange transaction form and also provide supporting documentation to
the satisfaction of the remitting bank.
If the transaction amount is US$500,000 or more in a single transaction, the
Participant may be required to provide additional supporting documentation to
the satisfaction of the remitting bank. The Participant should consult his or
her personal advisor to ensure compliance with applicable exchange control laws
in Taiwan.





--------------------------------------------------------------------------------





THAILAND
Exchange Control Information
If the proceeds from the sale of shares of Common Stock or the receipt of
dividends paid on such shares are equal to or greater than US$50,000 in a single
transaction, Thai residents must repatriate all cash proceeds to Thailand
immediately following the receipt of the cash proceeds and then either convert
such proceeds to Thai Baht or deposit the proceeds into a foreign currency
account opened with a commercial bank in Thailand within 360 days of
repatriation. In addition, Thai residents must specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
the Participant fails to comply with these obligations, the Participant may be
subject to penalties assessed by the Bank of Thailand.
The Participant should consult his or her personal advisor prior to taking any
action with respect to remittance of cash proceeds into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.
TRINIDAD & TOBAGO
There are no country-specific provisions.
TURKEY
Securities Law Information
Turkish residents are not permitted to sell shares of Common Stock acquired
under the Plan in Turkey. Turkish residents must sell the shares of Common Stock
acquired under the Plan outside of Turkey. The Shares are currently traded on
the New York Stock Exchange in the U.S. under the ticker symbol “KMB” and shares
of Common Stock may be sold on this exchange.
Exchange Control Information
Under Turkish law, Turkish residents are permitted to purchase and sell
securities or derivatives traded on exchanges abroad only through a financial
intermediary licensed in Turkey.  Therefore, the Participant may be required to
appoint a Turkish broker to assist him or her with the exercise of the option or
the sale of the shares of Common Stock acquired under the Plan.  The Participant
should consult his or her personal legal advisor before selling any shares of
Common Stock acquired under the Plan to confirm the applicability of this
requirement to the Participant.
UNITED ARAB EMIRATES
Securities Law Information
The offer of options is available only for select employees of the Corporation
and its Affiliates and is in the nature of providing employee incentives in the
United Arab Emirates. The Plan and the Award Agreement are intended for
distribution only to such employees and must not be delivered to, or relied on,
by any other person. Prospective purchasers of securities should conduct their
own due diligence.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with this statement,
including the Plan and the Award Agreement, or any other incidental
communication materials distributed in connection with this option. Further,
neither the Ministry of Economy nor the Dubai Department of Economic Development
has approved this statement nor taken steps to verify the information set out in
it, and has no responsibility for it. Residents of the United Arab Emirates who
have any questions regarding the contents of the Plan and the Award Agreement
should obtain independent professional advice.
UNITED KINGDOM
Tax Acknowledgment
The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:
Without limitation to the information regarding Tax-Related Items in the Award
Agreement, the Participant agrees that he or she is liable for all Tax-Related
Items and hereby covenants to pay all such Tax-Related Items, as and when
requested by the





--------------------------------------------------------------------------------





Corporation or, if different, the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or any other relevant authority). The
Participant agrees to indemnify and keep indemnified the Corporation and/or the
Employer for all Tax-Related Items that they are required to pay, or withhold or
have paid or will pay to HMRC on the Participant’s behalf (or any other tax
authority or any other relevant authority) and authorizes the Corporation and/or
the Employer to recover such amounts by any of the means referred to in the
Acknowledgment of Conditions section of the Award Agreement.
Notwithstanding the foregoing, if the Participant is an executive officer or
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the Participant understands that he or she
may not be able to indemnify the Corporation for the amount of any Tax-Related
Items not collected from or paid by the Participant, if the indemnification
could be considered a loan. In this case, the Tax-Related Items not collected or
paid may constitute a benefit to the Participant on which additional income tax
and National Insurance contributions (“NICs”) may be payable.
The Participant acknowledges that the Participant ultimately will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for paying to the Corporation or
the Employer (as appropriate) the amount of any NICs due on this additional
benefit, which the Corporation and/or the Employer may also recover from the
Participant at any time thereafter by any of the means referred to in the
Acknowledgment of Conditions section of the Award Agreement.
URUGUAY
There are no country-specific provisions.





